Order filed July 23, 2013




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00618-CV
                                   ____________

                   IN THE INTEREST OF E.A.F., A CHILD


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-02536J

                                     ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue (“parental termination
case”). The notice of appeal was filed July 3, 2013. Appellant has established
indigence or is presumed to be indigent. See Tex. R. App. P. 20.1(a). The
reporter’s record was due within 10 days after the notice of appeal was filed. See
Tex. R. App. P. 35.1(b); 28.4(a)(1). The record has not been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). The trial and
appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). The trial court must direct the court
reporter to immediately commence the preparation of the reporter’s record and
must arrange for a substitute reporter, if necessary.          See Tex. R. App. P.
28.4(b)(1).

      Because the reporter’s record has not been filed timely in this accelerated
appeal, we issue the following order:

      We order Julia Rangel, the official court reporter, to file the record in this
appeal within 10 days of the date of this order. If Julia Rangel does not timely file
the record as ordered, the court will issue an order requiring her to appear at a
hearing to show cause why the record has not been timely filed and why she should
not be held in contempt of court for failing to file the record as ordered. Contempt
of court is punishable by a fine and/or confinement in jail.



                                   PER CURIAM